UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARK C. CHRISTENSON,
                                 Plaintiff,                            20-CV-1830 (CM)
                     -against-                                     ORDER OF DISMISSAL
 JOHN SMITH,                                                       UNDER 28 U.S.C. § 1651

                                 Defendant.

COLLEEN McMAHON, Chief United States District Judge:

         On June 20, 2018, Plaintiff was barred from filing any new action in forma pauperis

(IFP) without first receiving the Court’s permission to file. See Christenson v. Roe, ECF 1:18-

CV-3319, 3 (S.D.N.Y. June 20, 2018). Plaintiff files this new action pro se, without prepaying the

filing fees. Because Plaintiff has not requested or received permission from the Court to file this

action, it is dismissed without prejudice for Plaintiff’s failure to comply with the June 20, 2018

order.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this

order would not be taken in good faith and therefore IFP status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:     March 3, 2020
            New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
